Title: To Thomas Jefferson from Stephen Cathalan, Sr., 21 November 1787
From: Cathalan, Stephen, Sr.
To: Jefferson, Thomas


Marseilles, 21 Nov. 1787. Is glad to learn from TJ’s letter of 13 Nov. that a regulation concerning tobacco has been obtained; is confident that this will be advantageous for the tobacco unsold in France and will “give a kind of Certitude for the future.” A French vessel arrived from Baltimore with 360 hhds. of tobacco; one of his own vessels is expected in fifteen days which will bring 200 hhds. of tobacco and “185 Casks fish oil for Lamps”; expects the latter article will be covered in the new regulation concerning other items of American commerce. Fish oil pays no duty at Marseilles but when sent to other parts of France the duty is very heavy. Asks TJ to inform Sangrain, who “lights the Towns of Marseilles, Aix, and some others in the South of France,” that this shipment is expected and to learn from him on what terms he would buy; has not yet learned what the oil cost in Philadelphia. A firm at Le Havre, not being able to sell tobacco to the farmers-general, have recently sold their holdings in Holland at prices from 28.₶ 15 to 30.₶ per quintal. Some of the merchants in Marseilles who had small parcels of tobacco on hand asked the farmers-general what they would pay for it; the farmers-general, knowing of the new regulation, offered “20₶ for the virginia, tare 15⅌ ct., deliverable at Cette,” which offer was accepted. This gives warning of the difficulties ahead. Will send the articles TJ ordered. Has seen in the newspapers that the “convention to impower congress … was very much advanced, and approved by almost all the american nation; the regulation for Consuls will soon take place,” and if TJ would honor his “Son with the appointment of Consul in the department of Marseilles … he will behave to the Satisfaction of the united States,” and Cathalan will be further in TJ’s debt. Has no news from Barclay. Hopes TJ will “become acquainted with abbé de Lomenie nephew of M. de Toulouse who had spocke to M. de Montmorin about tobacco.” Has learned by a letter from Baltimore of 12 Sep. that the tobacco crop will be mediocre and that the price has risen there; he expects it to cost 32 to 35 shillings at Philadelphia. American wheat would bring 28₶ to 30₶ for 240 lbs., Paris weight, as Marseilles. His family ask to be remembered to TJ.
 